         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CAPITOL RECORDS, LLC, et al.,

                            Plaintiffs,
                                                            No. 09-CV-10101 (RA)
                       v.

VIMEO, LLC d/b/a VIMEO.COM, et al.,

                            Defendants.
                                                             OPINION & ORDER

EMI BLACKWOOD MUSIC, INC, et al.,

                            Plaintiff,

                       v.
                                                            No. 09-CV-10105 (RA)
VIMEO, LLC d/b/a VIMEO.COM, et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiffs Capitol Records, LLC, Caroline Records, Inc., Virgin Records America, Inc.,

EMI Blackwood Music, Inc., EMI April Music, Inc., EMI Virgin Music, Inc., Colgems-EMI

Music, Inc., EMI Virgin Songs, Inc., EMI Gold Horizon Music Corp., EMI Unart Catalog Inc.,

Jobete Music Co., Inc., Stone Diamond Music Corporation, and EMI U Catalog, Inc.

(collectively, “Plaintiffs”) bring these copyright infringement actions against Defendants Vimeo,

LLC and Connected Ventures, LLC (collectively, “Vimeo”). This Court previously granted in

part and denied in part the parties’ cross-motions for summary judgment and certified several

questions to the Second Circuit Court of Appeals for an interlocutory appeal pursuant to

28 U.S.C. § 1292(b). The Court of Appeals accepted that appeal and affirmed in part and
           Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 2 of 28




vacated in part this Court’s decision. See Capitol Records, LLC v. Vimeo, LLC, 826 F.3d 78, 81

(2d Cir. 2016), cert. denied, 137 S. Ct. 1374 (2017). Now before the Court are the parties’ post-

remand cross-motions for summary judgment on the question of whether the safe-harbor

provision of the Digital Millennium Copyright Act of 1998 (“DMCA”) protects Vimeo from

copyright liability. For the reasons that follow, Plaintiffs’ motion is denied and Vimeo’s motion

is granted in part and denied in part.

                                         BACKGROUND

       The Court assumes familiarity with the factual background of this case, which has been

recounted in the previous opinions of both this Court and the Second Circuit. See Capitol

Records, LLC v. Vimeo, LLC, 972 F. Supp. 2d 500, 504–07 (S.D.N.Y. 2013) (“Vimeo I”);

Capitol Records, LLC v. Vimeo, LLC, 972 F. Supp. 2d 537, 542–43 (S.D.N.Y. 2013) (“Vimeo

II”); Capitol Records, LLC v. Vimeo, LLC, 826 F.3d 78, 82–86 (2d Cir. 2016) (“Vimeo III”). The

Court here provides a brief overview of the procedural history that is relevant to the instant

motions.

       Defendants operate the website Vimeo.com, an internet platform that permits users to

upload and share original videos. Vimeo.com requires users to have participated in the creation

of the videos that they upload. Plaintiffs, record and music-publishing companies, initially

brought this action against Defendants in 2009, alleging copyright infringement of musical

recordings used in 199 videos that appeared on Vimeo’s website. In 2013, Vimeo moved for

summary judgment, asserting entitlement to safe-harbor protection under the DMCA. Plaintiffs

cross-moved for partial summary judgment, seeking a ruling that Vimeo was ineligible for the

safe harbor.




                                               2
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 3 of 28




       In September 2013, this Court granted in part and denied in part each party’s motion.

Vimeo I, 972 F. Supp. 2d 500. As relevant here, the Court granted summary judgment in favor

of Vimeo on 144 of the videos, on the basis that the lack of record evidence that Vimeo

employees had viewed them precluded a finding that they had acquired any knowledge of their

infringing content. Id. at 523. As to the remaining 55 videos, the Court held that triable issues

of fact existed concerning whether Vimeo had acquired either actual or “red flag” knowledge of

copyright infringement, thereby disqualifying Vimeo from the safe harbor. Id. The Court

further held, with respect to 10 of the remaining 55 videos that had been uploaded by Vimeo

employees, that there were triable issues of fact regarding whether the videos had been uploaded

by employees acting as agents of Vimeo (which would disqualify Vimeo from the safe harbor) or

in their personal capacities (which would not). Id. at 519.

       On Vimeo’s motion for reconsideration, the Court granted summary judgment in favor of

Vimeo on 17 additional videos. Vimeo II, 972 F. Supp. 2d 537. The Court concluded that there

was insufficient evidence that Vimeo employees had watched 15 of the videos and that, with

respect to two of the videos, the infringing activity—which consisted of playing a copyrighted

song briefly in the background—was not “objectively obvious,” so as to disqualify Vimeo from

protection under the safe harbor. Id. at 545–46 (quoting Viacom Int’l, Inc. v. YouTube, Inc., 676

F.3d 19, 31 (2d Cir. 2012)).         As to the remaining videos on which Vimeo sought

reconsideration—which prominently featured recognizable songs by well-known artists in

essentially unaltered form—the Court held that genuine issues of fact existed concerning whether

Vimeo had red flag knowledge of the videos’ infringing content. Id. at 546–49. The Court

granted Plaintiffs leave to file an amended complaint alleging 1,476 new instances of

infringement and granted Vimeo’s motion to certify two questions for interlocutory appeal. As



                                                 3
          Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 4 of 28




relevant here, one of those certified questions was “[w]hether, under Viacom Int’l, Inc. v.

YouTube, Inc., a service provider’s viewing of a user-generated video containing all or virtually

all of a recognizable, copyrighted song may establish ‘facts or circumstances’ giving rise to ‘red

flag’ knowledge of infringement.” Id. at 556.

        On appeal, the Second Circuit answered that question in the negative. Specifically, it

held that “[a] copyright owner’s mere showing that a video posted by a user on the service

provider’s site includes substantially all of a recording of recognizable copyrighted music, and

that an employee of the service provider saw at least some part of the user’s material, is

insufficient to sustain the copyright owner’s burden of proving that the service provider had

either actual or red flag knowledge of the infringement.” Vimeo III, 826 F.3d at 86. For videos

where employee interaction with a well-known song was the sole indicator of red flag

knowledge, the Court of Appeals held that “Vimeo is entitled to summary judgment . . . as to the

red flag knowledge issue, unless plaintiffs can point to evidence sufficient to carry their burden

of proving that Vimeo personnel either knew the video was infringing or knew facts making that

conclusion obvious to an ordinary person who had no specialized knowledge of music or the

laws of copyright.” Id. at 98. The Second Circuit vacated this Court’s partial denial of Vimeo’s

summary judgment motion and remanded for further consideration in light of its holding.

        On remand, the parties renewed their cross-motions for summary judgment on the

applicability of the DMCA safe harbor and submitted supplemental briefing on the effect of the

Circuit’s decision on the 307 videos that are now in dispute (the “Videos-in-Suit”). 1




1
  Following remand, Plaintiffs identified 307 videos in which there was some evidence of Vimeo employee
interaction, such as comments or likes. See Dkt. 186 at 7.

                                                       4
           Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 5 of 28




                                      LEGAL STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The moving party bears the burden of demonstrating “the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). On summary

judgment, the Court must “construe all evidence in the light most favorable to the nonmoving

party, drawing all inferences and resolving all ambiguities in its favor.”           Dickerson v.

Napolitano, 604 F.3d 732, 740 (2d Cir. 2010). Where both parties move for summary judgment,

as Plaintiffs and Vimeo have done here, “each party’s motion must be examined on its own

merits, and . . . all reasonable inferences must be drawn against the party whose motion is under

consideration.” Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001).

                                          DISCUSSION

          Before the Court are the parties’ cross-motions for summary judgment as to the issue of

whether Vimeo employees had “red flag” knowledge that the Videos-in-Suit were infringing.

I.        The Applicable Legal Standard on Remand

     A.          Defining Red Flag Knowledge

          The DMCA creates a “compromise, which on the one hand, augments the protections

available to copyright owners, and, on the other, insulates service providers from liability for

infringements of which they are unaware . . . so as to make it commercially feasible to provide

valuable Internet services to the public.” Vimeo III, 826 F.3d at 82. On the one hand, the

DMCA enhances copyright protection by establishing a “notice-and-takedown regime” that

requires service providers to “‘expeditiously . . . remove . . . material that is claimed to be

infringing.’” Id. at 83 (quoting 17 U.S.C. § 512(c)(1)(C)). On the other hand, it “expressly



                                                 5
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 6 of 28




relieve[s] [internet service providers] of any obligation to monitor the postings of users to detect

infringements as a condition of qualifying for the safe harbor,” and immunizes them from

copyright liability “if the service providers are unaware of the infringements.” Id. at 83.

       At issue in this case is the scope of the safe harbor established by § 512(c), which shields

qualifying internet service providers from liability for copyright infringement “by reason of the

storage at the direction of a user of material that resides on a system or network controlled or

operated by or for the service provider,” if the service provider, among other things:

       (A)(i) does not have actual knowledge that the material or an activity using the material
       on the system or network is infringing;

       (ii) in the absence of such knowledge, is not aware of facts or circumstances from which
       infringing activity is apparent; or

       (iii) upon obtaining such knowledge or awareness, acts expeditiously to remove, or
       disable access to, the material.

17 U.S.C. § 512(C)(1)(A)(i)–(iii) (emphases added).

       In the event that infringing material has not been expeditiously removed from a site, the

§ 512(c) safe harbor applies only if the service provider has neither “actual knowledge” of the

infringing material nor “aware[ness] of facts or circumstances from which infringing activity is

apparent”—otherwise known as “red flag” knowledge. Id. “[T]he red flag provision turns on

whether the provider was subjectively aware of facts that would have made the specific

infringement ‘objectively’ obvious to a reasonable person.” Viacom, 676 F.3d at 31. The Vimeo

III court further held that “[t]he hypothetical ‘reasonable person’ to whom infringement must be

obvious is an ordinary person—not endowed with specialized knowledge or expertise concerning

music or the laws of copyright.” 826 F.3d at 93–94.

       Pursuant to Vimeo III, the burden of proving such knowledge or expertise falls on the

plaintiff. As entitlement to the safe harbor “is properly seen as an affirmative defense,” the


                                                 6
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 7 of 28




defendant bears the burden of demonstrating that it meets the statutory definition of an eligible

service provider. Id. at 94-95. Nevertheless, the Circuit has made clear that “the burden of proof

more appropriately shifts to the plaintiff” on the question of whether the service provider should

be “disqualified” from the safe harbor based on accusations of misconduct—for example, by

reason of failing to act after acquiring actual or red flag knowledge. Id. at 94. In articulating this

standard, the Circuit cited with approval “the proposed allocation of shifting burdens of proof” in

the Nimmer copyright treatise. Id. at 94-95 (citing MELVILLE B. NIMMER & DAVID NIMMER,

NIMMER ON COPYRIGHT § 12B.04[A][1][d] (2015)).

       Applying the above standard to the facts of this case, the Vimeo III court held that

Plaintiffs could not meet their burden of proving that Vimeo had either actual or red flag

knowledge of a particular instance of infringement merely by showing that “some employee of

Vimeo had some contact with a user-posted video that played all, or nearly all, of a recognizable

song.” Id. at 97. This was so, the Court of Appeals held, for numerous reasons, including that

the employee’s viewing may have been brief or for a purpose unrelated to detecting

infringement, and that even “famous” music may not be recognizable to a hypothetical ordinary

individual with no specialized knowledge of the field. Id. at 96. The Vimeo III court further

stated that employees of service providers “cannot be expected to know how to distinguish, for

example, between infringements and parodies that may qualify as fair use” or “how likely or

unlikely it may be that the user who posted the material had authorization to use the copyrighted

music.” Id. at 97. Consequently, viewing a video that incorporates a song known by the viewer

to be copyrighted would not in itself result in red flag knowledge. In the Circuit’s view, “[e]ven

an employee who was a copyright expert cannot be expected to know when the use of a

copyrighted song has been licensed.”        Id.   Although knowledge of fair-use and licensing



                                                  7
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 8 of 28




principles cannot automatically be imputed to a service-provider employee, the Court of Appeals

noted that “[i]t is of course entirely possible” that a Vimeo employee viewing a video “did have

expertise or knowledge with respect to the market for music and the laws of copyright,” and that

“[t]he employee may well have known that the work was infringing, or known facts that made

this obvious.” Id.

       The Court of Appeals acknowledged that, in light of its narrow reading of red flag

knowledge, “the difference between actual knowledge of infringement under § 512(c)(1)(A)(i)

and red flag knowledge under § 512(c)(1)(A)(ii) may not be vast.” Id. “Assuming this is so,”

that court concluded, “it is of no significance. The fact that Congress was unwilling to extend

the safe harbor to circumstances where the service provider did not subjectively know that the

posted material infringed, but did know facts that made infringement objectively obvious, does

not compel the conclusion that Congress expected this extension to cover a large number of

instances.” Id. The Nimmer copyright treatise thus characterizes the Vimeo III decision as

having “reduc[ed] red flags almost to the vanishing point.” NIMMER              ON   COPYRIGHT

§ 12B.04[A][1][b][v][I] (2018).

       B.      The Burden of Proof on Facts Giving Rise to Red Flag Knowledge

       The parties agree that “[t]he burden of proof with respect to actual or red flag knowledge

[is] on the plaintiff.” Vimeo III, 826 F.3d at 95. Plaintiffs also acknowledge that they bear the

burden of raising a triable issue of fact as to whether Vimeo employees possessed facts that

would make it objectively obvious that the videos incorporated copyrighted music.          They

nonetheless dispute whether Plaintiffs must demonstrate that Vimeo employees were aware of

facts that would demonstrate that the copyrighted music on user-generated videos was both




                                               8
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 9 of 28




unlicensed and did not constitute “fair use” of such content. See Pls. Memo at 18-19 (referring

to licensing and fair use as “hypothetical affirmative defenses”).

       On this point, Vimeo III was clear.           Because the hypothetical person to whom

infringement must be objectively obvious is someone “not endowed with specialized knowledge

or expertise concerning music or the laws of copyright,” Vimeo III, 826 F.3d at 93–94, a plaintiff

seeking to surmount the safe harbor must adduce facts to demonstrate that the service-provider

employee had a sufficient knowledge base to determine that a particular video obviously violated

copyright law. Among other things, therefore, Plaintiffs must adduce facts that the hypothetical

ordinary individual “in fact recognized” the music contained in the video. Id. at 96.

       Mere “awareness that a user posting contains copyrighted music” is, however,

insufficient for red flag knowledge, given the possibility that the user had authorization to use the

copyrighted material or that it qualified as fair use. Id. at 97. Although the factual existence of a

license or the applicability of fair use are generally treated as affirmative defenses, see Bourne v.

Walt Disney Co., 68 F.3d 621, 630–31 (2d Cir. 1995) (licensing); Infinity Broad. Corp. v.

Kirkwood, 150 F.3d 104, 107 (2d Cir. 1998) (fair use), the Second Circuit held that the burden of

proof is re-allocated in the context of the DMCA safe harbor. Because “the service provider is

under no legal obligation to have its employees investigate to determine the answers to these

questions,” Vimeo III, 826 F.3d at 98, the burden rests with Plaintiffs to show, through

affirmative evidence, that the Vimeo employee who interacted with a specific video knew of

facts sufficient to determine that the use of copyrighted music was neither authorized nor fair.

       Decisions issued subsequent to Vimeo III have thus required the plaintiff to bear the

burden of demonstrating that service-provider employees are able to distinguish infringing

content from authorized uses. In EMI Christian Music Grp., Inc. v. MP3tunes, LLC, the Second



                                                 9
          Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 10 of 28




Circuit held that a jury could reasonably conclude that the defendants had red flag knowledge

about two categories of songs, “pre-2007 MP3s” and “Beatles songs.” 844 F.3d 79, 93 (2d Cir.

2016). The Circuit based its decision in large part on evidence that defendants knew that no

licenses existed for these categories of songs. 2 Evidence of defendants’ actual knowledge that

the Beatles had “never authorized their songs to be available digitally” and that “there had been

no legal online distribution of Beatles tracks before 2010, other than one track within a video

game” provided sufficient support for the conclusion that the defendants’ mere awareness of a

Beatles file on their site constituted red flag knowledge of infringement. Id. at 93 (emphasis in

original). Judge Rakoff interpreted Vimeo III in a similar fashion in a copyright suit against the

owners of the Huffington Post for hosting a self-published blog post that included a copyrighted

photo bearing a New York Daily News credit. See Downs v. Oath Inc., 385 F. Supp. 3d 298, 306

(S.D.N.Y. 2019). Because plaintiff had not demonstrated that the Huffington Post employee

who “screened the article” would be able to “distinguish between infringements and fair and

authorized uses,” even proof that she was aware of the photo credit would be insufficient

evidence of red flag knowledge, according to the standard articulated in Vimeo III. Id. at 301,

306-07.

        In sum, to surmount the safe harbor on summary judgment, Plaintiffs must demonstrate

that Vimeo employees possessed facts that would enable them to identify the presence of

copyrighted material in each of the Videos-in-Suit. They also bear the burden of demonstrating

that Vimeo employees knew how to distinguish infringement from fair or authorized use, and

that they were able to do so for each Video-in-Suit.


2
  The Court of Appeals did not address fair use in MP3tunes, LLC. The infringing service in that case, however,
simply hosted MP3 versions of copyrighted audio tracks. As a result, the doctrine of fair use was plainly
inapplicable. See Capitol Records, LLC v. ReDigi Inc., 910 F.3d 649, 663 (2d Cir. 2018) (no fair use where
defendant made identical copies of plaintiff’s copyrighted sound recordings).

                                                      10
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 11 of 28




II.    Plaintiffs’ Evidence of Red Flag Knowledge

       On remand, Plaintiffs have largely failed to satisfy this burden. As an initial matter,

Plaintiffs have failed to produce evidence to suggest that the Vimeo employees who viewed the

Videos-in-Suit possessed “expertise with respect to … the laws of copyright,” or with respect to

the licensing practices of the artists whose music appears in the videos, that would allow them to

detect copyright infringement. Vimeo III, 826 F.3d at 97. With respect to Videos-in-Suit

uploaded by users that are unaffiliated with Vimeo, Plaintiffs have not demonstrated that any

employee who viewed a Video-in-Suit possessed facts sufficient to determine whether the

copyrighted material incorporated therein was either authorized or qualified as fair use. As to

Videos-in-Suit that were uploaded or partially created by Vimeo employees, however, the Court

finds that the question whether those employees stored their content as “users” within the

statutory definition or as employees acting within the scope of their employment precludes

summary judgment in favor of Vimeo.

       A.      Plaintiffs’ Evidence of Vimeo Employees’ General Knowledge of Copyright
               Law and Licensing

       Plaintiffs have not demonstrated that the Vimeo employees who interacted with the

specific videos at issue possessed the knowledge, experience, and background to distinguish

infringement from authorized or fair use. The evidence, construed in the light most favorable to

Plaintiffs, demonstrates only that some employees at the company were broadly familiar with the

concept of copyright and that there was some general awareness within the company that

copyright infringement was occurring on Vimeo.com.       Neither showing is sufficient to raise a

triable issue of fact as to red flag knowledge, considering Plaintiffs’ failure to impute this

knowledge to the employees that screened the Videos-in-Suit.




                                               11
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 12 of 28




       Plaintiffs’ evidence arguably suffices to establish that Vimeo executives possessed

particularized knowledge of copyright law. In their depositions, present and former Vimeo

executives Moshe Koyfman, Dae Mellencamp, and Jonathan Marcus discuss copyright concepts

such as licensing and music rights.       See Dkt. 187, Plaintiffs’ Post-Remand Supplemental

Statement of Undisputed Facts (“SSUF”) ¶ 145. For example, Vimeo co-founder Jacob Lodwick

commented that “big media companies might dispute our use of copyrighted music in our videos

even if we (i.e., sane people) consider it fair use.” Dkt. 88-1, Frackman Decl., Ex. 1 (Lodwick

Dep.) at 52:22–53:2. Former executive Marcus testified that he had conducted research on music

licensing rates while at Vimeo. SSUF ¶ 145. Such testimony establishes that some Vimeo

executives were familiar with the ways in which record companies collect royalties for

commercial utilization of music.      That evidence sheds no light, however, on whether the

employees who screened the Videos-in-Suit had similar knowledge.

       Nor is there evidence that Vimeo employees were aware of the likelihood that Vimeo

users lacked the requisite authorization to use the content. Plaintiffs have adduced evidence that

Vimeo employees and executives acknowledged that the company had not licensed rights to

either sound recordings or musical compositions. See SSUF ¶ 1. But there is no evidence in the

record that Vimeo employees knew whether users were authorized to incorporate the content

they uploaded. There is similarly no evidence that Vimeo employees were aware of the licensing

practices of the artists themselves. In this respect, Plaintiffs highlight the following blog post by

Vimeo employee Blake Whitman:

       As many of you know, finding music for your videos can be somewhat . . . well, painful.
       Licensing music on your own can be confusing and finding good free music can take
       forever. Many of us here at Vimeo are video creators or filmmakers as well and we
       experience these frustrations on a regular basis.




                                                 12
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 13 of 28




SSUF ¶ 152. The mere mention of licensing as a concept does not demonstrate any knowledge

on Whitman’s part of the likelihood that specific users did or did not have authorization for the

music in their videos. Although Plaintiffs maintain that Vimeo employees had no reason to

believe “that random users, who never claimed to have a license, would have one,” Pls. Memo at

18, the Circuit has made clear that Plaintiffs bear the burden of proving knowledge of licensing

practices. Their failure to adduce any evidence establishing that Vimeo “knew that major music

labels generally had not [] authorized their music to be distributed in the format … available on

[Vimeo],” MP3tunes, LLC, 844 F.3d at 92, indicates that they have not satisfied this burden.

       Other pieces of evidence proffered by Plaintiffs demonstrate that some employees knew

that some videos contained copyrighted material. Vimeo employee Julia Quinn posted on her

Vimeo account profile: “I had to take down all my videos that had copyrighted music on them

2/6/09. Sorry. :( .”   SSUF ¶ 40.      Whitman told a Vimeo user that the company’s policy

concerning the use of copyrighted music was “Don’t ask, don’t tell.” Dkt. 88-7, Frackman Decl.,

Ex. 4. (Whitman Dep.) at 233:10-234:18. Community Team member Dalas Verdugo similarly

told a user that the company “allow[ed]” the use of copyrighted music but would take a video

down if it received a “legal takedown notice.” Dkt. 89-1, Frackman Decl., Ex. 4. (Vergudo

Dep.) at 118:11-120:24. None of these statements are probative of red flag knowledge under the

standard articulated in Vimeo III. As the Second Circuit reiterated in MP3tunes, LLC, “the

DMCA does not impose ‘an amorphous obligation to take commercially reasonable steps in

response to a generalized awareness of infringement.’” 844 F.3d at 92 (quoting Viacom, 676

F.3d at 31). Even if Vimeo did adopt a cavalier approach towards copyright infringement, that

would not disqualify Vimeo from the safe harbor, because it does not demonstrate that it failed to

act in the face of specific, “objectively obvious” instances of infringement.



                                                13
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 14 of 28




       None of this evidence, moreover, indicates whether employees were able to determine

whether the incorporation of copyrighted music on a user-generated video could be considered

fair use.   On that subject, Plaintiffs focus primarily on a company statement that “Vimeo

moderators remove videos that constitute clear violations [of copyright] when they are brought to

our attention. . . . Examples include rips of movies, television shows, and music videos – or the

unauthorized use of a popular song in the background of your video.” See SSUF ¶ 168.

Construed in the light most favorable to Plaintiffs, this statement indicates that Vimeo employees

may have been able to determine that the fair-use doctrine did not apply in the obvious case, i.e.,

where the content purportedly generated by the user was a mere facsimile of copyrighted

material. The evidence does not demonstrate, however, whether a Vimeo employee could

distinguish “between infringements and parodies that may qualify as fair use” in the broader

context of user-generated videos in which copyrighted music is somehow incorporated. Vimeo

III, 826 F.3d at 97. The same is true of the allegation that “[Vimeo employees] knew and were

educated on possible means of detecting copyrighted music in videos (although Vimeo refused to

implement those means),” Pls. Memo. at 17, which refers to copyright-detecting technology

whose implementation was contemplated by the company. Because of the fair-use doctrine, the

mere use of unlicensed, copyrighted music in a video segment is insufficient on its own to

establish a violation of law. See, e.g., Brown v. Netflix, Inc., No. 20-2007, 2021 WL 1976614

(2d Cir. May 18, 2021) (segment of music featured in documentary film was fair use).

       At most, Plaintiffs’ evidence permits an inference that some Vimeo employees may have

been broadly familiar with concepts such as fair use. Such evidence does not, on its own, permit

the Court to infer that this knowledge armed employees with the ability to distinguish

infringements from authorized or fair use with respect to any of the Videos-in-Suit.



                                                14
           Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 15 of 28




       B.       Plaintiffs’ Evidence of Vimeo Employee Interactions with Videos Uploaded
                by Unaffiliated Users

       Plaintiffs’ failure to establish that Vimeo employees possessed, as a general matter, the

“relevant knowledge and experience that informed the issue of red flag knowledge,” Pls. Memo

at 14, does not necessarily entitle Vimeo to summary judgment. Plaintiffs argue that the nature

of the interactions between Vimeo employees and the Videos-in-Suit raises a triable issue of fact

as to whether those employees became aware of facts that made infringement “objectively

obvious.” The Court is not persuaded that these interactions suffice to meet the stringent burden

of proof required by Vimeo III.

       Responding to the Second Circuit’s ruling that the mere viewing of video that contains a

well-known song does not suffice to establish red flag knowledge, Plaintiffs proffer the

following categories of employee interaction with the Videos-in-Suit: tagging the video with

music credits, liking and commenting on videos, “whitelisting” or “burying” videos, placing

videos on a Vimeo-moderated channel, and inducing the creation of certain types of videos.

Relatedly, Plaintiffs emphasize that Vimeo employees watched certain infringing videos with the

express purpose of determining their compliance or noncompliance with the website’s terms of

service.

       These categories of evidence may well demonstrate that a Vimeo employee was aware of

the content of a Video-in-Suit and that it was objectively obvious that such a video contained

copyrighted music.    As explained above, however, proof that the employees identified the

presence of copyrighted material is a necessary but insufficient condition of red flag knowledge.

See Vimeo III, 826 F.3d at 96-97. These modes of interaction with infringing videos say nothing

about the employee’s knowledge as to whether the use of such music was authorized or fair.

They therefore do not suffice to show that Vimeo employees were aware of facts that would


                                               15
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 16 of 28




make infringement “objectively obvious” under the standard set forth in Vimeo III—whether

considered separately or in tandem. The same deficiency applies to the other type of evidence

proffered by Plaintiffs, that certain Videos-in-Suit were uploaded after Plaintiffs sent a cease-

and-desist letter and filed the instant complaints. The Court addresses each type of evidence in

turn.

               1.      Music Credits

        Plaintiffs argue that the application of music credits and tags to the Videos-in-Suit is an

indicator of red flag knowledge. The Court agrees that such identification of the underlying

music by a Vimeo employee permits the inference that that employee knew that the video

contained copyrighted material. In the case of the 300 Videos-in-Suit in which the names of

artists and/or song titles are referenced in the title, description, tags or comments on the videos,

see SSUF ¶ 61, the Court could reasonably infer that a Vimeo employee “recogni[zed] . . .

infringing music in the soundtrack.” Vimeo III, 826 F.3d at 96. But even assuming that Court

would infer recognition in this context, such a showing would not meet the standard articulated

in Vimeo III because “[a]wareness that a user posting contains copyrighted music” is insufficient

proof of red flag knowledge. Id. at 97. Vimeo employees cannot be “automatically expected to

know how likely or unlikely it may be that the user who posted the material had authorization to

use the copyrighted music.” Id. Accordingly, this evidence, which Plaintiffs regard as “perhaps

the most probative” in the record, Pls. Memo. at 6 n.4, does not suffice to create a triable issue of

fact on red flag knowledge without an additional showing that Vimeo employees could

distinguish authorized from unauthorized uses of copyrighted music.




                                                 16
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 17 of 28




               2.     Likes, Duration, and Start Time

       For similar reasons, evidence that employees “liked” videos or added them to Vimeo’s

promotional channels does not raise a triable issue of fact on red flag knowledge in this instance.

Nor does evidence that a copyrighted song played at the beginning of a Video-in-Suit and/or

through the entirety of the video. As explained above, proof that the screening employee

possessed facts that would make it objectively obvious that a video contained copyrighted

material does not, on its own, suffice to meet Plaintiff’s burden of proof on summary judgment.

       The evidence of employee interaction with Video 29 exemplifies this principle. Even if

there was proof that a Vimeo employee watched the entirety of that video—which depicts

Christina Aguilera performing “Genie in a Bottle” live at a concert in Kiev and was tagged as

such—that showing does not on its own demonstrate knowledge of facts making infringement

objectively obvious under Vimeo III’s strict standard. See Berkley Decl., Ex. C at 9, Video 29.

This is so because knowledge of the likelihood that Christina Aguilera would authorize, for

distribution on the internet, footage of a live performance from Ukraine cannot automatically be

imputed to Vimeo employees. See Vimeo III, 826 F.3d at 97. Absent some evidence of Vimeo-

employee knowledge on this subject—for example, that Christina Aguilera has not issued any

licenses of her concert footage, or even that performing artists generally do not authorize

distribution of their concerts—the Court cannot presume that this particular case of infringement

would be objectively obvious to the Vimeo employee that watched this video. Cf. MP3tunes,

LLC, 844 F.3d at 93 (citing evidence that employees knew that no Beatles songs had been

licensed for distribution on the internet).    As nothing in the record indicates that Vimeo

employees possessed such knowledge about videos that they did not themselves create or upload,




                                                17
          Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 18 of 28




no amount of employee interaction with this video can create a triable issue on red flag

knowledge.

                 3.       Comments

          Plaintiffs next set forth evidence of dozens of comments that were placed by Vimeo

employees below videos with infringing content. But again, none of these comments indicate

employee awareness that a video contained unlicensed or otherwise infringing music. The

majority of Vimeo-employee comments are basic compliments, for example, “great job!!,”

Berkley Decl., Ex. B, Video Ex. 3; “So much fun and very cool song selection . . . . ,” id. Video

Ex. 6-A; “Nice stuff, Ben!” id., Video Ex. 48; “I’m REALLY impressed with this, it covers a

whole new territory for lip dubbing; closer to an actual music video,” id. Video Ex. 51; “mad

skillz, yo!” id., Video Ex. 236; and many others.

          Other comments merely reflect the employee-viewer’s identification of the song and

artist.   For example, under a user’s video which incorporates “Like Spinning Plates” by

Radiohead as background music for a photo compilation, Vimeo employee Daniel Hayek

commented, “That track works so well with this.” Berkley Decl., Ex. C at 66, Video 189. To

reiterate, such a remark says nothing about Hayek’s awareness whether the use of the song was

authorized in this particular case, or how likely it was that a Radiohead song would be licensed

for such use.

          Nor do employee comments regarding users’ desires to purchase the songs featured in

videos. For example, in response to a user’s comment suggesting that, for lip dub videos, 3

Vimeo should post links for users “to buy the songs at itunes or the cd at amazon,” Vimeo

employee Jonathan Marcus wrote, “Good idea. I agree. Something were [sic] definitely thinking

3
 As this Court explained in Vimeo I, lip dub videos or “lip dubbing” were described on Vimeo’s website as follows:
“Lip Dubbing . . . Like a music video. Shoot yourself mouthing along to a song. Then sync it with a high quality
copy of the song in an editing program.” Dkt. 88-3, Frackman Decl., Ex. 2 (Klein Dep.) at 167:20–168:2; id., Ex. 17.

                                                        18
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 19 of 28




about.” Frackman Decl., Ex. C, Video 249A at 2. Yet no further evidence is adduced to

demonstrate that Marcus knew that the use of “Overnight Celebrity” by Twista for a lip dub—the

video below which he made this comment—was not authorized, or even unlikely to be

authorized. Berkley Decl., Ex. C at 85, Video 249. In sum, the record is devoid of a single

comment in which a Vimeo employee demonstrated awareness of facts that the music

incorporated in the video was obviously infringing, as that standard was articulated in Vimeo III.

                4.    Whitelisting

       Whitelisting—an action preventing users from flagging a video for review—indicates

that a Vimeo employee screened a video for the specific purpose of determining whether it

complied with Vimeo’s Terms of Service. SSUF ¶¶ 89, 90; Def. SSUF ¶ 57; Def. Memo. at 18

n.13 (not disputing the purpose of whitelisting).     Unlike the other video-viewing purposes

mentioned by the Court of Appeals in Vimeo III—such as “classification by subject matter” or

“sampling to detect inappropriate obscenity or bigotry”—whitelisting could, in theory, relate to

“recognition of infringing music in the soundtrack.” Vimeo III, 826 F.3d at 96. Vimeo’s Terms

of Service forbid users from uploading videos that infringe another’s rights. See Dkt. 85,

Supplemental Declaration of Michael A. Cheah, Nov. 16, 2012 (“Supp. Cheah Decl.”) ¶ 11 &

Exs. 6–10. Accordingly, a Vimeo employee tasked with assessing the compliance of a Video-in-

Suit with those terms of service may well have considered the possibility of copyright

infringement.

       The parties dispute whether Vimeo staff made “determinations about potential

infringement with respect to the music in any of the whitelisted Videos-in-suit.” Dkt. 192, Pls.

Counter. 56.1 ¶ 65. Yet even if whitelisting did involve such determinations, there is no

evidence in the record that for any particular whitelisted video, a Vimeo employee “kn[ew] that



                                                19
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 20 of 28




the work was infringing, or kn[ew] facts that made this obvious.” Vimeo III, 826 F.3d at 97.

There is no evidence that the whitelisting-review process involved any analysis of licensing or

fair use. Nor have Plaintiffs adduced any evidence that a Vimeo employee whitelisted any

specific Video-in-Suit with knowledge that the use of the incorporated music was unauthorized.

       The only example Plaintiffs cite of a Vimeo employee whitelisting a video while aware

that the uploader did not have rights to the underlying copyrighted music relates to a video not

involved in this lawsuit. See Dkt. 203-2, Pls. Reply to Def. Counter. 56.1 ¶ 93 (not disputing that

the referenced video is not a Video-in-Suit); Frackman Supp. Decl., Ex. R. For all other

evidence of whitelisting, Plaintiffs do not indicate which employees whitelisted which videos,

nor why a video was whitelisted or whether the employee knew facts that would make

infringement objectively obvious. As an example, Plaintiffs have adduced evidence that the

aforementioned Christina Aguilera concert video was whitelisted. See Dkt. 219-1, Post-Remand

Third Supplemental Declaration of James D. Berkley, Ex. B at 15, Video 29. Although a finder

of fact may infer that a Vimeo moderator watched the video for the purposes of determining

compliance with Vimeo’s Terms of Service, there is no evidence in the record that the review

process revealed any facts to the moderator that would suggest that this specific video was

unlicensed, or otherwise made it “objectively obvious” that it infringed a copyright. Absent such

evidence, whitelisting does not suffice to create an issue of fact as to red flag knowledge.

               5.      Burying

       “Burying” is broadly defined as de-emphasizing a video that is “not exemplary of

‘Vimeoesque’ content.” Dkt. 88-4, Frackman Decl., Ex. 3 (Allen Dep.) at 183:16–184:6. The

Court finds this practice less probative of red flag knowledge than whitelisting, as it does not

even theoretically involve a review of whether the video complies with the Terms of Service.



                                                 20
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 21 of 28




And even if it did—as Plaintiffs note, one Vimeo employee acknowledged that burying occurs

“when a video is okay by the guidelines” but should be de-publicized for other reasons, Pls.

SSUF ¶ 101—there is no evidence in the record that this form of interaction with an infringing

video led any employee to possess facts making infringement objectively obvious, in the manner

required by Vimeo III.

               6.        Channels & Employee Inducement

       Similarly, none of the evidence that Vimeo promoted certain user-generated videos

through the use of channels is relevant to red flag knowledge. Plaintiffs’ allegations demonstrate

only that Vimeo employees were more familiar with the subject matter of certain videos, without

indicating that they were able to identify that these videos were unlicensed or did not constitute

fair use. That a Vimeo employee selected the user-generated video “Artspin” for placement on

Vimeo’s “We Found These!” channel, for instance, does not signify that a Vimeo employee

knew the video’s audio track (“Plastic Beach” by Gorillaz) was not licensed to the user or that

the video’s incorporation of that track was not fair use. See Berkley Decl., Ex. C at 69–70,

Video 122.

       Nor did Vimeo employees’ exhortations of users to create lip dub videos—music videos

in which users lip synch to well-known songs, SSUF ¶ 111—show that they knew that such

videos were inherently infringing. Videos on the “Lip Dub Stars” channel are videos generated

by users that incorporate a variety of background audio tracks. Unlike a rip of a music video or

television show, it is not objectively obvious to an individual with no specialized knowledge of

copyright that a lip dub video constitutes a “clear violation[]” of copyright, SSUF ¶ 168. With

this type of video, fair use is an open relevant question. See Downs, 385 F. Supp. 3d at 306

(acknowledging “the fair use and licensing issues raised by the inclusion of a sound recording in



                                               21
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 22 of 28




a video”). Even assuming Vimeo employees knew that some copyright infringement occurred

on this channel, there is no evidence that the types of videos on these channels were by their very

nature unauthorized or ineligible for fair use, let alone that Vimeo employees were aware of such

facts.

                7.      Timing of Interaction Vis-à-Vis the Lawsuit.

         Next, Plaintiffs appear to argue that their cease-and-desist letters and complaints imparted

red flag knowledge to Vimeo employees with respect to a subset of the Videos-in-Suit. See Pls.

SSUF ¶ 130 (identifying Vimeo employee’s February 2010 “like” of a video that had been listed

on the schedules of Plaintiff Capitol Records’ complaint). Plaintiffs have alleged only that these

Videos-in-Suit, uploaded after Plaintiffs sent cease-and-desist letters and filed the complaint,

“contained music by artists identified in the schedules.” Pls. SSUF ¶¶ 36, 38. Under this view

of DMCA liability, once Plaintiffs had identified Coldplay in their complaint as an artist whose

music appeared unlawfully on Vimeo’s website, red flag knowledge would be imputed to Vimeo

with respect to all subsequently uploaded, user-generated videos containing music by Coldplay.

That contention misconstrues the concept of red flag knowledge. As one court in this district has

put it, “past notices do not identify and locate other, and future, infringing activity.” Wolk v.

Kodak Imaging Network, Inc., No. 10 Civ. 4135 (RWS), 2011 WL 940056, at *5 (S.D.N.Y. Mar.

17, 2011); see also Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 611 (9th Cir.)

(“[E]ven if it were obvious to a reasonable person that some of the material on the site must be

infringing, that is not enough to lose the safe harbor. It must be obvious that the particular

material that is the subject of the claim is infringing.”), cert. denied, 139 S. Ct. 419 (2018).

         The Court finds the reasoning in those cases to be persuasive and applicable to the instant

situation. The fact that an artist’s copyright was previously infringed on Vimeo does not suffice



                                                  22
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 23 of 28




to indicate to an employee whether use of that artist’s work in a subsequent video is authorized.

The situation might differ if Plaintiffs had adduced evidence that Vimeo employees possessed

so-called categorical knowledge about the licensing practices of particular artists. Had Plaintiffs’

initial complaints indicated that Coldplay had not authorized any of its music for use on Vimeo

or similar platforms, for example, then proof that a Vimeo employee recognized a Coldplay song

on its platform may suffice to establish red flag knowledge. See MP3tunes, LLC, 844 F.3d at 93.

Absent proof that Vimeo employees had such categorical knowledge, however, the timing of

employee interactions with the Videos-in-Suit does not create a triable issue of fact on red flag

knowledge.

                8.      Employee Involvement in the Creation of Videos (Short of Uploading)

        Finally, Plaintiffs set forth evidence of three instances where Vimeo employees were

involved in contributing to videos. The Court views employee involvement in the creation of the

video as suggestive of knowledge that the users lacked authorization to incorporate the

copyrighted music. This form of interaction with Videos-in-Suit is nevertheless distinct from an

employee upload or employee maintenance of videos on Vimeo.com. Employee uploading of a

video may disqualify Vimeo from the § 512(c)(1) safe harbor with respect to that video, which

protects only against infringement of copyright by reason of the storage at the direction of a user.

See infra Part III.C.

        First, Plaintiffs note that Andrea Allen “contributed” to a Beatles “group project.” Pls.

SSUF ¶ 59. This allegation refers to Video-in-Suit No. 214, a lip dub video that incorporates, or

parodies, the audio track “All Together Now” by the Beatles, uploaded by user PEIKA. Berkley

Decl., Ex. C at 101–02. Allen commented numerous times under the video, including the

following comment: “Great work! Thanks for letting me be a part of it. Group hug.” Frackman



                                                23
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 24 of 28




Supp. Decl., Ex. C, Video 214 at 6. Unlike other comments by Vimeo employees that identified

artists or complimented video quality, see supra Part III.B.3, this comment may be probative of

red flag knowledge. That Allen was “part of” the video’s creation suggests that she was aware

that neither the video creators nor the user-uploader were authorized by the Beatles to use their

song. Nonetheless, it is not clear from the nature of the video—a lip dub that seems to parody a

Beatles music video—whether it would qualify as fair use. See supra Part III.B.6. As explained

above, because Plaintiffs have adduced no evidence that Allen—or any other Vimeo employee,

for that matter—could distinguish fair use from infringement in such a case, they have failed to

raise a triable issue of fact as to Video 214. See supra Part III.A.

       Second, Plaintiffs allege that Vimeo employee Dalas Verdugo “signed up” to participate

in a project where Vimeo users would create a series of videos containing the entirety of the

Beatles’ “Sgt. Pepper” album, and that he “commented” on at least one of the resulting videos.

Pls. SSUF ¶ 58. This allegation does not raise a triable issue of fact as to red flag knowledge.

Verdugo merely commented on the “group project” page that he planned to contribute a lip dub

video of “With A Little Help From My Friends,” but later wrote, “I’ve been really busy/lazy and

haven’t gotten around to this yet, but I’m still planning on doing it.” Frackman Decl., Ex. 15 at

11, 31. None of the Videos-in-Suit were created or uploaded by Verdugo as part of this project,

and Verdugo’s comments do not demonstrate that he knew other videos in this “group project”

were unlicensed, or the likelihood that they were.

       Third, Plaintiffs allege that Vimeo employee Blake Whitman, via his online alias “Bad

Malone,” was listed as one of the “referrers” for the infringing video “The Dark Side of Oz.” Pls.

SSUF ¶ 132; Berkley Decl., Ex. C at 85. Not only do Plaintiffs fail to explain what “referring”

means in this context, they also do not indicate how “referring” led this Vimeo employee to



                                                 24
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 25 of 28




know facts making infringement obvious. Absent such information, the Court cannot infer that

“referring” the video gave Whitman any additional insight into whether the video’s creators or

users were authorized to use the copyrighted music. Plaintiffs list non-employee user Bryan

Pugh as the video’s sole uploader. See Berkley Decl., Ex. C at 85 (video uploaded by Bryan

Pugh not marked as “employee upload”). This evidence does not therefore disqualify Vimeo

from the DMCA safe harbor with respect to Video 176.

                                               ***

       In sum, none of the evidence adduced by Plaintiffs on remand carries the high burden of

raising a triable issue of fact as to whether Vimeo employees “either knew the video was

infringing or knew facts making that conclusion obvious to an ordinary person who had no

specialized knowledge of music or the laws of copyright.” Vimeo III, 826 F.3d at 98. Plaintiffs

take issue with the steep threshold they must cross to demonstrate red flag knowledge, by

arguing inter alia: “Why . . . would [Vimeo] think that random users, who never claimed to have

a license, would have one, let alone a license that would permit a user to sublicense music for

dissemination on the internet?” Pls. Memo. at 18. With respect to fair use, Plaintiffs point out

that “[n]o Vimeo Staff came forward to claim that he or she considered fair use . . . when

viewing a video at issue, let alone that any facts led to the belief that a particular video was

licensed or the use of music was fair use.” Pls. Reply at 9.

       Although this Court found these arguments persuasive in the first instance, they are

precluded by Vimeo III and by the Second Circuit’s interpretation of the compromise embodied

in the DMCA. As explained above, Plaintiffs bear the burden of demonstrating that Vimeo

employees were aware of the licensing practices that affect the music uploaded onto their site,

and, where relevant, were able to distinguish between fair and infringing use. The fact that the



                                                25
        Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 26 of 28




record contains no evidence that Vimeo employees considered these issues when screening the

Videos-in-Suit does not absolve Plaintiffs of this burden. The Court of Appeals expressly stated

that service-provider employees cannot “be automatically expected to know how likely or

unlikely it may be that the user who posted the material had authorization to use the copyrighted

music.” Vimeo III, 826 F.3d at 97. Plaintiffs have adduced no evidence, either in general or

specific to the Videos-in-Suit, to suggest that Vimeo employees had such knowledge in this case.

The same is true of fair use, a doctrine that is implicated by the nature of the infringing material

here, i.e., music incorporated into videos generated by the users themselves.

       Because, pursuant to Vimeo III, a service provider cannot be presumed to know that

content on its site is licensed or does not qualify as fair use, Plaintiff’s lack of evidence in that

respect is dispositive. Vimeo is therefore entitled to summary judgment under the DMCA safe

harbor as to all user-uploaded videos.

       C.      Employee-Uploaded Videos

       The Court separately considers whether Vimeo is entitled to summary judgment on the

set of videos Plaintiffs have identified as uploaded by Vimeo or Connected Ventures employees.

In Vimeo I, this Court found that a triable issue of fact had been raised with respect to whether

Vimeo employees who uploaded allegedly infringing videos were “storing their content as

‘users’ within the meaning of § 512(c) or as employees acting within the scope of their

employment.” 972 F. Supp. 2d at 519. If the employees stored their videos as independent

users, not on behalf of the company, then Vimeo would remain entitled to safe-harbor protection

as the videos would have been stored “at the direction of a user” rather than the service provider.

17 U.S.C. § 512(c)(1); see Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d

1159, 1161–62 (2d Cir. 1971) (affirming that one who promotes or induces “infringing acts”



                                                 26
          Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 27 of 28




infringement may be liable under the Copyright Act even without actual knowledge of

infringement). The Second Circuit did not address this issue on appeal. Vimeo III, 826 F.3d at

86 n.6.

          After this Court allowed Plaintiffs to amend their complaint to include additional

instances of infringement, Vimeo II, 972 F. Supp. 2d at 549–50, Plaintiffs identified 26 videos

that were uploaded to the Vimeo website by its employees. See Pls. SSUF ¶ 29(a)–(z). The

Court has already denied summary judgment to both parties on ten of these videos, Vimeo I, 972

F. Supp. 2d at 519, which correspond to the original set that Plaintiffs identified as uploaded by

Vimeo employees. Compare Plaintiffs’ Original Statement of Undisputed Facts ¶ 63(a)–(j), with

Pls. SSUF ¶ 29(a)–(z). There are thus 16 additional allegations of employee-uploaded videos for

the Court to consider.

          As this Court held with respect to the first ten employee-uploaded videos, “[r]easonable

minds could differ . . . as to the extent to which the videos at issue here were uploaded by Vimeo

employees in their personal capacities as opposed to as agents of Vimeo.” Vimeo I, 972 F. Supp.

2d at 519. Each of these additional 16 videos were uploaded by individuals identified in the

declaration of Katie McGregor—the head of Human Resources for Connected Ventures and

prior head of Human Resources for Vimeo—as employees of either Vimeo or Connected

Ventures. Dkt. 84, McGregor Decl. ¶ 2(a)–(m). The fact that in some cases the uploader may

have only uploaded but not “maintained” the video does not resolve the dispute over whether the

individual “stored” the video at the direction of Vimeo. Nor does the fact that certain uploaders

were Connected Venture employees, rather than Vimeo employees, resolve the issue of whether

they had the authority to bind Vimeo, even after Vimeo’s assets separated from Connected

Ventures in July 2008. See Dkt. 189, Def. Counter. 56.1 ¶ 29. Neither party has sufficiently



                                                 27
         Case 1:09-cv-10101-RA Document 227 Filed 05/28/21 Page 28 of 28




briefed the question of whether this separation of assets in July 2008 affects whether a

Connected Ventures employee could still have uploaded an infringing video to Vimeo’s website

“at the direction” of Vimeo, rather than as an independent user. As there is a genuine dispute of

material fact over whether they were uploaded by employees acting as Vimeo’s agents, the Court

denies Vimeo’s summary judgment motion as to these videos.

                                          CONCLUSION

         Applying the standard set forth in Vimeo III, and for the reasons stated above, Plaintiffs’

motion must be denied in its entirety. Vimeo’s motion is denied as to the 26 videos which were

uploaded or maintained by Vimeo or Connected Ventures employees, and granted as to the

remaining 281 videos. See generally Berkley Decl., Ex. C.

         The parties shall submit a letter providing the Court with an update as to the status of this

case and proposed next steps no later than June 18, 2021.

SO ORDERED.

Dated:          May 28, 2021
                New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge




                                                  28
